           Case 20-03444 Document 19-1 Filed in TXSB on 02/11/21 Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION


      In re:                                                   Case No. 17-35623

    OFFSHORE SPECIALTY FABRICATORS,                            Chapter 11
    LLC,

            Debtor.


    DAVID WEINHOFFER as Liquidating                            Ad. Proc. No.: 20-03444
    Trustee of the OFFSHORE SPECIALTY
    FABRICATORS, LLC LIQUIDATING
    TRUST,

            Plaintiff,

      v.

    J.A.H. ENTERPRISES, INC. d/b/a
    Henderson Auctions,

            Defendant.


       ORDER GRANTING LIQUIDATING TRUSTEE’S UNOPPOSED MOTION FOR
                 VOLUNTARY DISMISSAL WITH PREJUDICE
                           Relating to ECF No. [__]


           The Court, having considered the Liquidating Trustee’s Unopposed Motion For Voluntary

Dismissal With Prejudice (the “Motion”),1 any responses to the Motion, the statements of counsel,

and the record in this case, finds that: (a) it has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) the relief requested in

the Motion is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest;



1
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
           Motion.
       Case 20-03444 Document 19-1 Filed in TXSB on 02/11/21 Page 2 of 2




(d) proper and adequate notice of the Motion has been given and no other or further notice is

necessary; and (e) good and sufficient cause exists to grant the relief requested. Therefore, the

Court HEREBY FINDS and ORDERS the following: 2

       1.      Adversary Proceeding No. 20-03444 is dismissed with prejudice.

       2.      This Order shall not be deemed as res judicata, collateral estoppel, or for any other

purpose, (i) an admission of any liability by Henderson or the Trustee, or any of their employees,

professionals, agents, or assigns, (ii) a determination of damages relating in any way to Davie

Shoring, Inc.’s non-payment for the Module in connection with the May 2018 auction, or (iii) a

cap on any damages that may be assessed against Davie Shoring, Inc. in any litigation between the

Trustee and Davie Shoring, Inc.

       3.      This Court shall retain non-exclusive jurisdiction with respect to all matters relating

to the interpretation or implementation of this Order.

Dated: ________________, 2021

                                                      _______________________________________
                                                      HONORABLE MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




2
       Each finding of fact more appropriately considered a conclusion of law is so deemed; each conclusion of
       law more appropriately considered a finding of fact is so deemed.


                                                        2
